DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 25 July 2022 has been entered. Claims 1, 4, 6, and 7 have been amended. Claims 2-3 have been cancelled. No claims have been added. Claims 1 and 4-7 are still pending in this application, with claim 1 being independent. The 112(b) rejection set forth in the previous Non-Final office action mailed 26 April 2022 is overcome by Applicant’s amendments. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 2006/0232525 A1).
Regarding claim 1, Chou discloses (Figs. 3-5, and annotated Figs. 4-5 provided below for clarity) a plurality of light source modules (a plurality of cross-shaped arrangements of modules 4, 4’, 5, and 5’, as shown in Fig. 5 and in annotated Figs. 4-5 provided below), each of the light source modules including (i) a light source (a light source formed by the light emitting elements 42-44 and 52-54 in a cross-shaped arrangement of 5 elements of 4, 4’, 5, and 5’, as shown in Fig. 5, and in annotated Figs. 4-5 provided below) comprising five light emitting diodes (42-44 and 52-54) including two red light emitting diodes (42 and 52) that emit red light (paragraph [0022]), two green light emitting diodes (43 and 53) that emit green light (paragraph [0022]), and one blue light emitting diode (44 and 54) that emits blue light (paragraph [0022]), and (ii) a lens body (45, 45’, 55, and/or 55’) disposed in front of the light source (as shown in Fig. 3), wherein the plurality of light source modules (said plurality of cross-shaped arrangements of modules 4, 4’, 5, and 5’, as shown in Fig. 5, and in annotated Figs. 4-5 provided below) are disposed in a matrix manner in a plane (as shown in Fig. 5, and in annotated Figs. 4-5 provided below) to configure at least one light emitting area (the light emitting area formed by the arrangement of elements shown in Figs. 4-5, and in annotated Figs. 4-5 provided below), wherein the five light emitting diodes in each light source are disposed in a cross shape (each of said elements 4, 4’, 5, and 5’ comprises three light emitting diodes each having red, green, and blue emission color, thus there are five light emitting diodes in each light source are disposed in a cross shape, as shown in Figs. 4-5, and as shown in annotated Figs. 4-5 provided below) in which one of the five light emitting diodes is disposed at a central position of the cross shape (as shown in Figs. 4-5, and as shown in annotated Figs. 4-5 provided below), and other ones of the five light emitting diodes are disposed at an upward position, a downward position, a leftward position, and a rightward position while having the central position interposed therebetween (as shown in Figs. 4-5, and as shown in annotated Figs. 4-5 provided below), and wherein in each light source: a first one of the red light emitting diodes is disposed at the downward position (as each 4, 4’, 5, and 5’ comprise a red, green, and blue light emitting diode, there is a first one of the red light emitting diodes is disposed at the downward position, as shown in Figs. 4-5 and in annotated Figs. 4-5 provided below) and a second one of the red light emitting diodes is disposed at one of the central position, the leftward position, and the rightward position (as each 4, 4’, 5, and 5’ comprise a red, green, and blue light emitting diode, there is a second one of the red light emitting diodes is disposed at one of the central position, the leftward position, and the rightward position, as shown in Figs. 4-5 and in annotated Figs. 4-5 provided below), a first one of the green light emitting diodes is disposed at the central position (as each 4, 4’, 5, and 5’ comprise a red, green, and blue light emitting diode, a first one of the green light emitting diodes is disposed at the central position, as shown in Figs. 4-5 and in annotated Figs. 4-5 provided below) and a second one of the green light emitting diodes is disposed at one of the upward position, the leftward position, and the rightward position (as each 4, 4’, 5, and 5’ comprise a red, green, and blue light emitting diode, a second one of the green light emitting diodes is disposed at one of the upward position, the leftward position, and the rightward position, as shown in Figs. 4-5 and in annotated Figs. 4-5 provided below), or the first one of the green light emitting diodes is disposed at the upward position and the second one of the green light emitting diodes is disposed at one of the leftward position and the rightward position (as each 4, 4’, 5, and 5’ comprise a red, green, and blue light emitting diode, the first one of the green light emitting diodes is disposed at the upward position and the second one of the green light emitting diodes is disposed at one of the leftward position and the rightward position, as shown in Figs. 4-5 and in annotated Figs. 4-5 provided below), and the blue light emitting element is disposed at one of the upward position, the leftward position, and the rightward position (as each 4, 4’, 5, and 5’ comprise a red, green, and blue light emitting diode, the blue light emitting element is disposed at one of the upward position, the leftward position, and the rightward position, as shown in Figs. 4-5 and in annotated Figs. 4-5 provided below).

Annotated Fig. 4: Fig. 4 of the Chou reference, provided with annotations for clarity of element to element claim mapping.

    PNG
    media_image1.png
    873
    921
    media_image1.png
    Greyscale

Annotated Fig. 5: Fig. 5 of the Chou reference, provided with annotations for clarity of element to element claim mapping.

    PNG
    media_image2.png
    879
    970
    media_image2.png
    Greyscale


Regarding claim 4, Chou discloses (Figs. 3-5) an optical axis center of the lens body (an optical axis center of a lens body 44, 45, 45’, and/or 55’, of 4, 4’, 5, and/or 5’ in the center of said cross-shaped arrangement) is located between two positions at which the red light emitting diodes of its corresponding light source are disposed (as each element 4, 5, 4’, and/or 5’ comprises red, green, and blue light emitting diodes, an optical axis center of the lens body 45, 45’, 55, and/or 55’, in the center of said cross-shaped arrangement is located between two positions at which the red light emitting diodes of its corresponding light source are disposed).
Regarding claim 5, Chou discloses (Figs. 3-5) in the plurality of light source modules, the light sources are disposed on a same board (as shown in Figs. 4-5), and the lens bodies constitute a lens array (as the lens bodies 45’ and 55’ are coupled to each 4’ and 5’, each of the lens bodies constitute a lens array).
Regarding claim 7, Chou discloses (Figs. 3-5) a lighting controller configured to control lighting of the light emitting diodes for each of the light source modules performs control of displaying an image in the light emitting area (the device must comprise a light source controller to control lighting of the plurality of light emitting elements for each of the light source modules and performs control of displaying an image in the light emitting area).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200312930 Y1 (herein referred to as: ‘2930), in view of Stoeckel-Menzel (DE 3916875 A1, herein referred to as: MZ).
‘2930 teaches or suggests (Figs. 1-5) a vehicle lamp (20) comprising: a plurality of light source modules (a plurality of cross-shaped arrangements of 5 elements 22), each of the light source modules including (i) a light source (the plurality of 23 forming each said cross-shaped arrangements of 22, as shown in Figs. 1-5) comprising five light emitting diodes (each cross shaped arrangement comprises 5 light emitting diodes 23) including two red light emitting diodes that emit red light (each cross shaped arrangement comprises 5 light emitting diodes 23, two of which emit red light), two green light emitting diodes that emit green light (each cross shaped arrangement comprises 5 light emitting diodes 23, two of which emit green light), and one blue light emitting diode that emits blue light (each cross shaped arrangement comprises 5 light emitting diodes 23, one of which emits blue light), and wherein the plurality of light source modules are disposed in a matrix manner in a plane to configure at least one light emitting area (as shown in Figs. 1-5), wherein the five light emitting diodes in each light source are disposed in a cross shape in which one of the five light emitting diodes is disposed at a central position of the cross shape, and other ones of the five light emitting diodes are disposed at an upward position, a downward position, a leftward position, and a rightward position while having the central position interposed therebetween (as shown in Figs. 1-5, a plurality of modules exist which are formed by five elements 22 arranged in a cross-shape, which comprise an element 22 disposed at a central position of the cross shape, an element 22 disposed at an upward position, an element 22 disposed at a downward position, an element 22 disposed at an leftward position and an element 22 disposed at a rightward position, while having the central position interposed therebetween, respectively), and wherein in each light source: a first one of the red light emitting diodes is disposed at the downward position and a second one of the red light emitting diodes is disposed at one of the central position, the leftward position, and the rightward position (as there are red, green, and blue emitters in each 22 of said light source, said light sources comprise a first one of the red light emitting diodes is disposed at the downward position and a second one of the red light emitting diodes is disposed at one of the central position, the leftward position, and the rightward position), a first one of the green light emitting diodes is disposed at the central position and a second one of the green light emitting diodes is disposed at one of the upward position, the leftward position, and the rightward position (as there are red, green, and blue emitters in each 22 of said light source, said light sources comprise a first one of the green light emitting diodes is disposed at the central position and a second one of the green light emitting diodes is disposed at one of the upward position, the leftward position, and the rightward position), or the first one of the green light emitting diodes is disposed at the upward position and the second one of the green light emitting diodes is disposed at one of the leftward position and the rightward position (as there are red, green, and blue emitters in each 22 of said light source, said light sources comprise the first one of the green light emitting diodes is disposed at the upward position and the second one of the green light emitting diodes is disposed at one of the leftward position and the rightward position), and the blue light emitting element is disposed at one of the upward position, the leftward position, and the rightward position (as there are red, green, and blue emitters in each 22 of said light source, said light sources comprise the blue light emitting element is disposed at one of the upward position, the leftward position, and the rightward position).
‘2930 does not explicitly teach a lens disposed in front of the light sources.
MZ teaches or suggests (Figs. 1-7) a vehicular signal lamp (1) comprising a matrix arrangement of a plurality of light sources (LEDs, 3), having a lens body (10, and/or 12, and/or 13) disposed in front of the light sources (as shown in Fig. 4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of ‘2930 and incorporated the teachings of a lens disposed in front of the light sources, such as taught or suggested by MZ, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the efficiency and/or the performance of the device (i.e. by incorporating a lens or lenses which improve the light extraction from the LEDs and/or reduce the beam divergence of light emitted from each LED).
Regarding claim 4, the combined teachings of ‘2930 and MZ teach or suggest (as outlined in claim 1 above) an optical axis center of the lens body is located between two positions at which the red light emitting diodes of its corresponding light source are disposed (i.e. as each element 22 of ‘2930 comprises red, green, and blue light emitting diodes, incorporating the lenses of MZ to said light emitting didoes 23 of ‘2930 results in an optical axis center of the lens body is located between two positions at which the red light emitting diodes of its corresponding light source are disposed for each light source module of ‘2930 formed by each said cross shaped arrangement of five elements 22. Additionally or alternatively, the same would apply to lenses formed by 12 and/or 13 of the MZ reference).
Regarding claim 5, the combined teachings of ‘2930 and MZ teach or suggest (as outlined in claim 1 above) in the plurality of light source modules, the light sources are disposed on a same board (20, i.e. a board of the light source panel, or 25, a board of the vehicle body), and the lens bodies constitute a lens array (incorporating the lenses of MZ to the LEDs of ‘2930 results in the lens bodies constituting a lens array).
Regarding claim 6, ‘2930 teaches or suggests (Figs. 1-5) a lighting controller (30, 32, 40) configured to control lighting of the light emitting diodes for each of the light source modules (control unit 30, 32, 40 is configured to control lighting of the plurality of light emitting elements for each of the light source modules), wherein the lighting controller performs control of variably displaying at least one function lamp from among a tail lamp that emits red light, a brake lamp that emits red light, a turn lamp that emits orange light, and a back lamp that emits white light, in the light emitting area (as shown in Figs. 3-5).
Regarding claim 7, ‘2930 teaches or suggests (Figs. 1-5) a lighting controller (30, 32, 40) configured to control lighting of the plurality of light emitting elements for each of the light source modules performs control of displaying an image in the light emitting area (an image formed by a color pattern of a tail lamp in the light emitting area, as shown in Fig. 3).

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Chou, and ‘2930 and Stoeckel-Menzel, failed to disclose individually, or teach or suggest in-combination, the collective limitations of claim 1, pages 5-7 of the above-cited remarks, the Examiner respectfully disagrees. The Applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, the transition phrase of claim 1 recites “comprising,” which does not limit the scope of the claims to merely what is recited by the claim limitations. Thus, a structure in the prior art comprising not only the recited claim elements, but additional elements as well (i.e. such as additional LEDs or groups thereof in a matrix array) is not precluded as prior art simply because the prior art device comprises additional elements not explicitly required by the claimed invention. Therefore, as outlined in the rejection above, as Chou discloses all of the required elements of the claimed invention, the device of Chou reasonably anticipates the above-cited features of the claimed invention. Additionally, as the combined teachings of ‘2930 and Stoeckel-Menzel teach or suggest all of the elements of the claimed invention, the combined teachings of ‘2930 and Stoeckel-Menzel reasonably teach or suggest all of the above-cited features of the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Primary Examiner, Art Unit 2875